DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/18/2022 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot in view of new grounds of rejection.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitations recite sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitations are: a transceiver, configured to: send a channel state information-reference signal … send indication information of the resource offset in claim 9; the transceiver is further configured to send indication information … in claim 11; a transceiver, configured to receive a channel state information-reference signal … receive indication information of the resource offset in claim 15; and the transceiver is further configured to receive indication information … in claim 19.
Because these claim limitations are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitations do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 5, 7, 9, 11-12, 15, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2018/0343089) in view of Muruganathan et al. (US 2019/0372641).
Regarding Claim 1, Park teaches a reference signal sending method, comprising: sending, by a network device, a channel state information-reference signal (CSI-RS) based on a frequency-domain starting location of a resource for transmitting the CSI-RS ([0096] when the PRB index-based sequence generation is applied for generating and transceiving all the UL/DL RSs, which may be defined in the NR, such as a CSI-RS; [0097] in a case where an RS is defined based on a length which is L and mapped in units of x PRBs in the frequency domain as shown below in FIG. 7, information about the PRB offset value with regard to the RS in the bandwidth part (or about the misalignment gap) is indicated through UE-specific or cell-specific higher layer signaling, MAC CE signaling, or L1 control signaling),
wherein the frequency-domain starting location of the resource for transmitting the CSI-RS is determined by a resource offset between a starting resource block (RB) of a pilot region and a starting RB of a bandwidth ([0096] when the PRB index-based sequence generation is applied for generating and transceiving all the UL/DL RSs, which may be defined in the NR, such as a CSI-RS, a DM RS, a PT-RS or a TRS, a SRS, etc., or when an RS structure (e.g., in which an RS is generated to have a certain sequence length, and a mapping portion of the whole sequence is varied depending on a PRB index or a PRB location) to be expected to be transmitted and received between the terminal and the BS is determined based on the PRB index, it may be defined that the terminal or the BS indicates an offset value of the PRB for transceiving the RS with respect to the PRB index of the bandwidth part, i.e., a value corresponding to a misalignment gap between a sequence boundary of each RS and the PRB #0 of the bandwidth part), the system bandwidth is larger than a bandwidth part (BWP) ([0057] the NR has been designed to support NR terminals having different transceiving bandwidth capabilities with respect to one NR CC, and thus the NR is required to configure one or more bandwidth parts divided into many bandwidths with respect to a certain NR CC and set and activate the bandwidth parts differently according to the terminals to thereby support a flexible wider bandwidth operation as shown in FIG. 2), and the pilot region is a resource that is used to transmit the CSI-RS ([0086] frequency resource allocation for transceiving a data channel of each terminal but also used for sequence generation of a certain reference signal (RS) (e.g., DM RS, CSI-RS)); and
sending, by the network device, indication information of the resource offset ([0096] the terminal or the BS indicates an offset value of the PRB for transceiving the RS with respect to the PRB index of the bandwidth part).
	However, Park does not teach resource offset between a starting resource block (RB) of a pilot region and a starting RB of system bandwidth.
	In an analogous art, Muruganathan teaches resource offset between a starting resource block (RB) of a pilot region and a starting RB of system bandwidth ([0158] network node 120 may transmit the indication of PRBs to wireless device 110 as an indication of PRB indices (e.g., odd or even numbered PRBs), as density value and comb offset (e.g., density ½ with two comb offsets, density ⅓ with three comb offsets, etc.); [0164] the system bandwidth, such as the system bandwidth of network 100 described above, comprises NRBDL−1 number of PRBs 16. PRBs 16a represent PRBs with no NZP CSI-RS transmission. PRBs 16b represent PRBs for CSI measurement with NZP CSI-RS transmission; [0169] In the example illustrated in FIG. 13, PRBs for CSI measurement include the even numbered PRBs, and PRBs with no NZP CSI-RS transmission include the odd numbered PRBs. ... The same pattern may be indicated by a combination of density and comb offset).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Muruganathan’s method with Park’s method so that the reference signal allocation scheme can be applied to the systems with different bandwidths and also applied to UEs without configured bandwidth parts. Thus, a more flexible system is accomplished by using the improved CSI-RS allocation mechanism.

Regarding Claim 3, the combination of Park and Muruganathan, specifically Park teaches the frequency-domain starting location of the resource for transmitting the CSI-RS is within a bandwidth part (BWP) of a terminal device ([0096] it may be defined that the terminal or the BS indicates an offset value of the PRB for transceiving the RS with respect to the PRB index of the bandwidth part, i.e., a value corresponding to a misalignment gap between a sequence boundary of each RS and the PRB #0 of the bandwidth part).

Regarding Claim 5, Park teaches a reference signal receiving method, comprising: receiving, by a terminal device, a channel state information-reference signal (CSI-RS) based on a frequency-domain starting location of a resource for transmitting the CSI-RS ([0096] when the PRB index-based sequence generation is applied for generating and transceiving all the UL/DL RSs, which may be defined in the NR, such as a CSI-RS; [0097] in a case where an RS is defined based on a length which is L and mapped in units of x PRBs in the frequency domain as shown below in FIG. 7, information about the PRB offset value with regard to the RS in the bandwidth part (or about the misalignment gap) is indicated through UE-specific or cell-specific higher layer signaling, MAC CE signaling, or L1 control signaling),
wherein the frequency-domain starting location of the resource for transmitting the CSI-RS is determined by a resource offset between a starting resource block (RB) of a pilot region and a starting RB of a bandwidth ([0096] when the PRB index-based sequence generation is applied for generating and transceiving all the UL/DL RSs, which may be defined in the NR, such as a CSI-RS, a DM RS, a PT-RS or a TRS, a SRS, etc., or when an RS structure (e.g., in which an RS is generated to have a certain sequence length, and a mapping portion of the whole sequence is varied depending on a PRB index or a PRB location) to be expected to be transmitted and received between the terminal and the BS is determined based on the PRB index, it may be defined that the terminal or the BS indicates an offset value of the PRB for transceiving the RS with respect to the PRB index of the bandwidth part, i.e., a value corresponding to a misalignment gap between a sequence boundary of each RS and the PRB #0 of the bandwidth part), the system bandwidth is larger than a bandwidth part (BWP) ([0057] the NR has been designed to support NR terminals having different transceiving bandwidth capabilities with respect to one NR CC, and thus the NR is required to configure one or more bandwidth parts divided into many bandwidths with respect to a certain NR CC and set and activate the bandwidth parts differently according to the terminals to thereby support a flexible wider bandwidth operation as shown in FIG. 2), and the pilot region is a resource that can be used to transmit the CSI-RS ([0086] frequency resource allocation for transceiving a data channel of each terminal but also used for sequence generation of a certain reference signal (RS) (e.g., DM RS, CSI-RS)); and
receiving, by the terminal device, indication information of the resource offset ([0096] the terminal or the BS indicates an offset value of the PRB for transceiving the RS with respect to the PRB index of the bandwidth part).
However, Park does not teach resource offset between a starting resource block (RB) of a pilot region and a starting RB of system bandwidth.
	In an analogous art, Muruganathan teaches resource offset between a starting resource block (RB) of a pilot region and a starting RB of system bandwidth ([0158] network node 120 may transmit the indication of PRBs to wireless device 110 as an indication of PRB indices (e.g., odd or even numbered PRBs), as density value and comb offset (e.g., density ½ with two comb offsets, density ⅓ with three comb offsets, etc.); [0164] the system bandwidth, such as the system bandwidth of network 100 described above, comprises NRBDL−1 number of PRBs 16. PRBs 16a represent PRBs with no NZP CSI-RS transmission. PRBs 16b represent PRBs for CSI measurement with NZP CSI-RS transmission; [0169] In the example illustrated in FIG. 13, PRBs for CSI measurement include the even numbered PRBs, and PRBs with no NZP CSI-RS transmission include the odd numbered PRBs. ... The same pattern may be indicated by a combination of density and comb offset).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Muruganathan’s method with Park’s method so that the reference signal allocation scheme can be applied to the systems with different bandwidths and also applied to UEs without configured bandwidth parts. Thus, a more flexible system is accomplished by using the improved CSI-RS allocation mechanism.

Regarding Claim 7, the claim is interpreted and rejected for the same reason as set forth in Claim 3.
Regarding Claim 9, the claim is interpreted and rejected for the same reason as set forth in Claim 1.

Regarding Claim 11, the combination of Park and Muruganathan, specifically Park teaches the transceiver is further configured to send indication information of a reference signal location, wherein the indication information of the reference signal location indicates a RB for transmitting the CSI-RS in the pilot region ([0096] when the PRB index-based sequence generation is applied for generating and transceiving all the UL/DL RSs, which may be defined in the NR, such as a CSI-RS, a DM RS, a PT-RS or a TRS, a SRS, etc., or when an RS structure (e.g., in which an RS is generated to have a certain sequence length, and a mapping portion of the whole sequence is varied depending on a PRB index or a PRB location) to be expected to be transmitted and received between the terminal and the BS is determined based on the PRB index, it may be defined that the terminal or the BS indicates an offset value of the PRB for transceiving the RS with respect to the PRB index of the bandwidth part, i.e., a value corresponding to a misalignment gap between a sequence boundary of each RS and the PRB #0 of the bandwidth part).

Regarding Claim 12, the claim is interpreted and rejected for the same reason as set forth in Claim 3.
Regarding Claim 15, the claim is interpreted and rejected for the same reason as set forth in Claim 5.
Regarding Claim 17, the claim is interpreted and rejected for the same reason as set forth in Claim 3.

Regarding Claim 19, the combination of Park and Muruganathan, specifically Park teaches the transceiver is further configured to receive indication information of a reference signal location, wherein the indication information of the reference signal location indicates a RB for transmitting the CSI-RS in the pilot region ([0096] when the PRB index-based sequence generation is applied for generating and transceiving all the UL/DL RSs, which may be defined in the NR, such as a CSI-RS, a DM RS, a PT-RS or a TRS, a SRS, etc., or when an RS structure (e.g., in which an RS is generated to have a certain sequence length, and a mapping portion of the whole sequence is varied depending on a PRB index or a PRB location) to be expected to be transmitted and received between the terminal and the BS is determined based on the PRB index, it may be defined that the terminal or the BS indicates an offset value of the PRB for transceiving the RS with respect to the PRB index of the bandwidth part, i.e., a value corresponding to a misalignment gap between a sequence boundary of each RS and the PRB #0 of the bandwidth part).

Claims 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. in view of Muruganathan et al. and Davydov et al. (US 2019/0223187).
Regarding Claim 14, the combination of Park and Muruganathan does not teach the indication information of the reference signal location is a bitmap, the bitmap comprises at least one indication bit, each indication bit is used to indicate whether a RB group is used to transmit the CSI-RS, and the RB group comprises at least one RB.
In an analogous art, Davydov teaches the indication information of the reference signal location is a bitmap, the bitmap comprises at least one indication bit, each indication bit is used to indicate whether a RB group is used to transmit the CSI-RS, and the RB group comprises at least one RB ([0058] the set of PRBs used for CSI-RS transmission can be indicated by using resource allocation type 0, where the signaling comprises a bitmap. Each bit in the bitmap can correspond to the CSI-RS resource block group comprising a set of M adjacent PRBs).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Davydov’s method with Park’s method so that it can provide reduced CSI-RS overhead to facilitate CSI reporting with increased CSI resolution (Davydov [0050]). Thus, the system performance can be improved.

Regarding Claim 20, the claim is interpreted and rejected for the same reason as set forth in Claim 14.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kang et al. (US 2016/0050050) teaches method for configuring reference signal for multi-antenna-based beamforming in wireless communication system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU-WEN CHANG whose telephone number is (408)918-7645. The examiner can normally be reached M-F 8:00am-5:00pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YU-WEN CHANG/Examiner, Art Unit 2413